Case
 Case1:21-cv-01363-GLR
      1:21-cv-01363-GLR Document
                         Document1-3
                                  2 Filed
                                     Filed06/02/21
                                           06/02/21 Page
                                                     Page11ofof55
Case
 Case1:21-cv-01363-GLR
      1:21-cv-01363-GLR Document
                         Document1-3
                                  2 Filed
                                     Filed06/02/21
                                           06/02/21 Page
                                                     Page22ofof55
Case
 Case1:21-cv-01363-GLR
      1:21-cv-01363-GLR Document
                         Document1-3
                                  2 Filed
                                     Filed06/02/21
                                           06/02/21 Page
                                                     Page33ofof55
Case
 Case1:21-cv-01363-GLR
      1:21-cv-01363-GLR Document
                         Document1-3
                                  2 Filed
                                     Filed06/02/21
                                           06/02/21 Page
                                                     Page44ofof55
Case
 Case1:21-cv-01363-GLR
      1:21-cv-01363-GLR Document
                         Document1-3
                                  2 Filed
                                     Filed06/02/21
                                           06/02/21 Page
                                                     Page55ofof55
